Citation Nr: 0829061	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-43 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for left median nerve 
laceration, currently evaluated as 20 percent disabling. 

2.  Entitlement to service connection for acquired 
psychiatric disability claimed as depression with post 
traumatic stress disorder (PTSD). 
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1984 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2004.  A statement of the case was issued in October 
2004, and a substantive appeal was received in December 2004.  
The veteran appeared at a December 2007 personal hearing at 
the RO.  A transcript is of record.    

The veteran claimed in a statement received in November 2007 
entitlement to service connection for low back disability.  
This matter is hereby referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The veteran's service-connected left median nerve 
laceration is manifested by moderate incomplete paralysis of 
the median nerve.

2.  Acquired psychiatric disability claimed as depression 
with PTSD was not manifested during the veteran's active duty 
service or for many years thereafter, nor is acquired 
psychiatric disability claimed as depression with PTSD 
otherwise related to such service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 20 percent for the veteran's service-connected 
left median nerve laceration have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§§ 4.7, 4.124a and Code 8515 (2007).

2.  Acquired psychiatric disability claimed as depression 
with PTSD was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§  5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated in April 2003.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.    

The RO provided the appellant with notice in March 2006, 
March 2007, and May 2008, subsequent to the June 2003 
adjudication.  The notification substantially complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence.  
                                                                              
While the March 2006, March 2007, and May 2008 notices were 
not provided prior to the June 2003 adjudication, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in August 2007, January 2008, and April 2008 
supplemental statements of the case, following the provision 
of notice in March 2006 and March 2007.  After the May 2008 
notice, however, there was no subsequent readjudication of 
the claims, but in view of the fact that the claim of 
entitlement to a disability evaluation in excess of 20 
percent for the veteran's service-connected left median nerve 
laceration and the claim of service connection for acquired 
psychiatric disability are being denied, no disability rating 
or effective date will be assigned.  The veteran and his 
representative have not alleged any prejudice as a result of 
the untimely notification, nor has any been shown.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in April 2003, March 2006, March 2007, 
and March 2008 that fully addressed all three notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the increased rating claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  With regard to the recent Vazquez judicial 
holding, the April 2003 letter provided that the veteran 
submit evidence showing that this service-connected left hand 
median nerve damage has increased in severity.  In addition, 
the March 2006, March 2007, and May 2008 letters to the 
veteran advised him that in determining the rating, VA would 
look to the nature and symptoms of his disability, the 
severity and duration, and the impact on employment.  
Moreover, the veteran was given a list of examples of the 
types of evidence which would be pertinent to his claim and 
advised to give such evidence to VA or tell VA about it.  
Also, the May 2008 letter notified him that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Code 8515.  The 
Board notes that the rating criteria for Diagnostic Code 8515 
was provided to the veteran.  

Duty to Assist

VA has obtained service and VA treatment records, assisted 
the veteran in obtaining evidence, afforded the veteran VA 
examinations in April 2003 and December 2007 (for left median 
nerve laceration) and July 2007 (for acquired psychiatric 
disability), and afforded the veteran the opportunity to give 
testimony before a decision review officer in December 2007.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran and his representative have not 
contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Analysis

I.  Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected left median nerve 
laceration warrants a higher disability rating.  In support 
of his claim, the veteran has submitted various statements 
written in November 2007 from his friends who altogether note 
that the veteran had no grip and that he could not do 
household chores or hold a job.  They further noted 
altogether that the veteran's pain was constant and would 
increase in intensity with weather/temperature changes.  
Also, the veteran testified at a December 2007 hearing before 
a Decision Review Officer (DRO) that physical therapy was not 
an option, that he took pain medication, and that dishes 
slipped out of his hands.  He continued that he has burned 
his hands and slammed it in doors without feeling it.    
  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   
 
The veteran's service-connected left median nerve laceration 
has been rated by the RO under the provisions of Diagnostic 
Code 8515.  Under this regulatory provision, specifically for 
the minor hand (since the April 2003 VA examination reveals 
that the veteran is right-hand dominant), a rating of 20 is 
warranted where there is moderate incomplete paralysis of the 
median nerve.  A 40 percent rating is warranted where there 
is severe incomplete paralysis of the median nerve.  A 
maximum rating of 60 percent is warranted for complete 
paralysis of the median nerve; the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion and 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, distinctive opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.

The Board notes that the term "incomplete paralysis," with 
this and other peripheral nerve injuries, indicates a degree 
of lost or impaired function substantially less than the tip 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory the 
rating should be for the mild, or at most, the moderate 
degree.  

When the veteran was afforded a VA examination in April 2003, 
it was noted that on occasion when performing repetitive 
work, he used a brace and that he had some difficulty using a 
keyboard.  It was further noted that activities of daily 
living were generally accomplished with some compensation, 
however, he was able to manipulate buttons and zippers, and 
had no problems with personal hygiene chores.  The VA 
examiner observed that there was no intrinsic muscular hand 
weakness and that the veteran had normal grip strength as 
compared to the right.  The VA examiner further observed that 
the veteran had normal range of motion at the wrist.  It was 
revealed that Tinel's test was positive whereas Phalen's test 
was negative.  The VA examiner continued that the sensory 
examination was significant for absent 2+ discrimination in 
the index, middle, and ring finger it was intact in the 
little finger and thumb, and some sensory diminution in the 
palmar aspect as well.  Noted was that there was no erythema, 
or soft tissue swelling was appreciated.  The impression was 
status post left median nerve injury with reattachment 
resulting in diminished sensation, and hypersensitivity 
resulting in moderate functional impairment.  

Various VA treatment records from April 2003 to November 2007 
show that the veteran was seen for left wrist pain.  

In an April 2006 VA physician's estimate of physical 
capabilities form, the physician checked the appropriate 
boxes to indicate that the veteran could not use his hands 
and arms for repetitive action such as simple grasping, 
pushing/pulling, and fine manipulation.  However, when the 
asked if the VA physician anticipated the restrictions as 
permanent or temporary, the VA physician replied "extended 
temporary for now."

A July 2006 VA medical record shows that there was pain in 
the left wrist and that strength was deemed reasonable.  The 
impression was electrodiagnostic evidence of carpal tunnel 
syndrome in the left upper extremity.  It was noted that 
Computerized Severity Index was 2, which indicates sensory 
fiber involvement that was compatible with his sensory 
complaints.  It was additionally noted that there were 
indications of some motor axonal loss; and that this finding 
is usually seen in acute denervation, but could be related to 
the old injury.

On VA examination in December 2007, it was noted that that 
there was tingling and numbness, and abnormal sensation.  
Also noted was weakness and paralysis of affected parts.  The 
VA examiner noted that there was no anesthesia.  Observed was 
decreased grip.  The veteran stated that the pain occurred 16 
times a day with each lasting 1/4 of an hour.  He said that the 
pain traveled down the palm of his hand.  He described the 
pain as aching, sharp and like a shock from an electrical 
outlet.  On a scale of 1 to 10 (with 10 being the worst 
pain), he rated his pain a 7.  The veteran said that the 
ability to perform daily functions during flare-ups was 
limited.  

Upon physical examination, it was noted that there was left 
medial nerve involvement revealing finding of neuritis.  The 
VA examiner stated that motor dysfunction with findings of 
mild decrease of strength, left hand.  Motor power was 4.5/5 
out of 4 and there was sensory dysfunction with findings of 
hypersensitivity to light touch on the left forearm noted.  
The diagnosis was laceration, left median nerve with 
residuals of scar, abnormal sensation of hyperalgesia and 
mild decrease of left hand strength.  The VA examiner 
provided that the diagnosis was based on subjective history 
reported by the veteran and objective physical examinations 
findings of hypersensitivity to light stimulation.    

Overall, a rating in excess of 20 percent is not warranted.  
Here, there was no evidence of severe incomplete paralysis of 
the median nerve to warrant the next higher rating of 40 
percent.  The April 2003 VA examination showed that even 
though he experienced some difficulty, he could play the 
keyboard.  The VA examination also showed that he could 
button and zip and that he had normal grip strength as 
compared to the right.  A July 2006 VA treatment record shows 
that his strength was deemed reasonable.  And although there 
was decreased grip and decreased strength in the left hand, 
there was hypersensitivity to light stimulations.     

Likewise, a maximum rating of 60 percent is also not 
warranted for there is no medical evidence of complete 
paralysis of the median nerve.  Again, the veteran could play 
a keyboard, button, zip, grip, and feel pain.  Furthermore, 
there was no medical evidence of the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion and 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, distinctive opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; and pain with trophic disturbances to warrant the 
maximum rating.  

Also, staged ratings are not for application since the 
veteran's left median nerve laceration is adequately 
contemplated by the existing 20 percent rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  The Board acknowledges that on an April 
2006 VA physician's estimate of physical capabilities form, 
the VA physician checked the appropriate box to indicate that 
the veteran at the time was not capable of working an eight 
hour day.  The Board also acknowledges an August 2005 VA 
treatment record shows that the veteran had used a lot of 
sick leave.  However, a February 2007 VA vocational 
rehabilitation record and a July 2007 VA examination show 
that the veteran ultimately lost his job for reports of 
methadone abuse.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The veteran may always advance an increased rating claim if 
the severity of his disability should increase in the future.  

II.  Service Connection 

Another issue before the Board involves a claim of 
entitlement to service connection for acquired psychiatric 
disability claimed as depression with PTSD. Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records show that an April 1986 entry 
revealed that the veteran experienced progressive anger and 
depression since January 1986 when the veteran underwent a 
urinalysis and tested positive for hashish.  Overall, service 
treatment records show that the veteran was seen on various 
occasions for schizophreniform disorder and mixed personality 
disorder.  A May 1987 medical evaluation board proceedings 
document showed that the veteran had mixed personality 
disorder with schizotypal and antisocial features, chronic, 
moderate prior to being relieved from assignment and duty.  A 
May 1987 separation examination showed that the veteran's 
psychiatric evaluation was normal.  In his contemporaneous 
medical history, the veteran checked the appropriate box to 
deny depression or excessive worry and nervous trouble of any 
sort; and he further did not indicate that he had PTSD.  

Overall, there is no medical evidence of a diagnosed acquired 
psychiatric disability in service.  While the veteran did 
report depression in April 1986, the ultimate diagnosis prior 
to exiting service was mixed personality disorder.  The Board 
additionally notes that personality disorders diagnosed in 
service are considered to be developmental or congenital 
abnormalities and not disabilities for which compensation can 
be paid.  38 C.F.R. § 3.303.             

Post service treatment records show that the veteran was 
first seen at the VA for depression in February 2003, which 
is 16 years after service.  This lengthy period without 
treatment after service suggests that there has not been a 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The veteran was afforded a VA examination in July 2007.  
After examining the veteran and reviewing the veteran's 
entire claims file, the VA examiner diagnosed recurrent major 
depressive disorder.  The VA examiner continued that the 
veteran did not have a current diagnosis of PTSD since the 
veteran was not exposed to a life-threatening event and did 
not meet the major criteria to diagnosis PTSD-flashbacks, 
hypervigilance, automatic hyperarousal, and concurrent 
distressing dreams.  The VA examiner noted that the veteran's 
current depression may not necessarily be attributed to his 
experience in 1986 when he said he was falsely accused of 
using hashish, and lived in fear that he would receive an 
Article 15 and two years in prison.  The VA examiner noted 
that it was not quite clear whether depression could be 
related to service since the veteran had problems with 
authority, alcohol, and had been issued several Article 15's.  
The VA examiner further added that the veteran has a 
personality disorder that may have contributed to his 
psychological problems.  The VA examiner believed that there 
is about a less likely than 50 percent probability that the 
depression was a result of service in the military.  The VA 
examiner explained that there were other contributing factors 
such as personality disorder and the veteran's problems with 
dealing with authority.  The Board notes that other than the 
veteran's assertions, which will be discussed below, there is 
no medical opinion of record to the contrary.    

The Board acknowledges the veteran's assertions that the 
acquired psychiatric disability claimed as depression with 
PTSD was caused by an incident in service in which he 
reported that he was falsely accused of taking hashish.  
Again, although lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  

The Board also notes an assertion by the veteran's 
representative that the RO did not develop the possibility of 
service connection for psychiatric disability secondary to 
the service-connected left wrist disability.  See generally 
38 C.F.R. § 3.310.  However, the detailed and comprehensive 
July 2007 psychiatric examination report did not suggest any 
such relationship, although the history set out in the report 
acknowledged the left wrist problems.  There is nothing in 
the record to offer any support for such a secondary service-
connection theory.  The July 2007 examiner clearly attributes 
the psychiatric symptomatology to various factors unrelated 
to the veteran's service or to any service-connected 
disability. 

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.


ORDER

The appeal is denied as to both issues.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


